Opinion issued August 4, 2022




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-22-00074-CV
                          ———————————
      GARY GRANTHAM AND LESLIE C. GRANTHAM, Appellants
                                       V.
 CARLOS CASTRO, STACI CASTRO, LA PORTE MAIN PROPERTIES,
   INC., LOUIS ANN MARTIN, AND LAURA WHILLEY, Appellees


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Case No. 1157932


                         MEMORANDUM OPINION

      Appellants, Gary Grantham and Leslie Grantham, filed an appeal from a final

judgment signed on January 3, 2022. Appellants have filed two notices of appeal—

one from the final judgment signed on January 3, 2022, and another from a

subsequent order signed on March 9, 2022.
      The clerk’s record is due within 120 days after the judgment is signed. See

TEX. R. APP. P. 35.1(a). Appellants have not paid for the clerk’s record. See TEX.

R. APP. P. 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to

appellant’s fault). Appellants failed to respond to our notice of May 10, 2022, that

the appeal was subject to dismissal unless appellants established indigence or paid

or made arrangements to pay for the clerk’s record. See TEX. R. APP. P. 5 (allowing

enforcement of rule), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed

due to appellant’s fault), 42.3(c) (allowing involuntary dismissal of case).

Appellants have not responded to this Court’s notice.

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                          2